Citation Nr: 0903881	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right heel spur 
with plantar fasciitis (claimed as a right foot problem).

2.  Entitlement to service connection for left plantar 
fasciitis (claimed as a left foot problem).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
December 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO denied  
service connection for a right heel spur with plantar 
fasciitis (claimed as a right foot problem) and for left 
plantar fasciitis (claimed as a left foot problem).  In 
December 2005, the veteran filed a notice of disagreement 
(NOD).  The RO issued a statement of the case (SOC) in June 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in June 2006.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.   No right foot disability was shown in service or for 
many years thereafter, and there is no competent medical 
evidence or opinion establishing a medical relationship, or 
nexus, between current right heel spur with plantar fasciitis 
and the veteran's military service. 

3.  No left foot disability was shown in service or for many 
years thereafter, and there is no competent medical evidence 
or opinion establishing a medical relationship, or nexus, 
between current left plantar fasciitis and the veteran's 
military service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for right heel spur 
with plantar fasciitis (claimed as a right foot problem) are 
not met.  38 U.S.C.A. §§ , 1110, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008). 

2.  The criteria for service connection for left plantar 
fasciitis (claimed as a left foot problem) are not met.  38 
U.S.C.A. §§ , 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2005 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims for service connection.  
This letter also informed the veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The 
February 2005  letter also requested that the veteran submit 
any pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The April 2005 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the February 2005 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.

While  VA has not notified the appellant of the criteria 
pertaining to the assignment of an effective date (in the 
event either claim for service connection is granted), 
consistent with Dingess/Hartman,  on these facts, such 
omission is not shown to prejudice the appellant.  Because 
the Board herein denies each claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, as well as medical records from the VA 
Medical Center(VAMC) in Topeka, Kansas, and private treatment 
records.  Also of record and considered in connection with 
the current appeal are various written statements provided by 
the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim..  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal,  at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  A grant of service connection requires findings as 
to the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection are not met. 

As reflected in a September 2003  private medical report,  
the veteran's claimed right and left foot problems have been 
diagnosed as right heel spur with plantar fasciitis and left 
plantar fasciitis, respectively.  Hence, current disabilities 
are shown.  That fact notwithstanding, here, each claim must 
be denied in the absence of a medical nexus between the 
diagnosed disability and service.  

The veteran has asserted that he had lack of arches in both 
feet when he entered service and that this disability was 
aggravated by service, however, this assertion is not 
supported by any competent medical or other objective 
evidence.  Indeed, the report of the veteran's May 1965 
enlistment examination reflects no  mention of any foot or 
arch problems.

Specific to the veteran's right foot, the service treatment 
records reflect no complaint, finding, or diagnosis of any 
right foot problems, and  the separation examination was 
unremarkable regarding the veteran's right foot.  Hence, no 
right foot disability was shown in service. As regards the 
veteran's left foot,  a November 1966 service treatment 
record notes that the veteran dropped a piece of heavy 
equipment on his left foot causing a contusion to his 4th and 
5th toes.  X-rays of the 4th and 5th toes of the left foot 
revealed no evidence of a fracture; however, the record also 
includes a  notation that the described injury  was for a 
different veteran who possessed the same name as the veteran. 
In July 1968, the veteran had a plantar wart removed from his 
left foot.  However, as with the right foot,  service 
treatment records reflect no complaint, finding, or diagnosis 
of any  chronic left foot disability.  

There also is no evidence of a right heel spur with plantar 
fasciitis or left plantar fasciitis for many years after 
service.  Indeed, the first evidence of any right or left 
foot disability is the September 2003  private treatment 
reflecting  the aforementioned diagnoses.  The Board notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  While 
a November 2004 VA podiatry consultation note reflects the 
veteran's report that he had had  bilateral heel pain for the 
last 10 years and bilateral arch pain for the last 20 years., 
there is nothing to document such a history, which is not 
consistent with the September 2003 private examiner's 
notation that the veteran's right heel pain started a year 
ago. 

The Board further notes that neither the VAMC records nor 
private records associated with the claims file reflect a any  
medical opinion that either the veteran's right heel spur 
with plantar fasciitis or left plantar fasciitis diagnosed 
many years post-service had its onset in or is otherwise 
medically related to his military service, and neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of any such medical opinion.  
The Board emphasizes that the fact that the veteran's own 
reported history is reflected in his medical records-without 
an additional comment from the examiner-does not constitute 
competent evidence of the required medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995.).  
{Parenthetically, the Board notes that, even if the veteran's 
reported long histories of pain in the heels and arch as 
reflected in the November 2004 VA record were accepted as 
true, such histories do not extend back to the veteran's 
service, more than 30 years prior to the recorded notation; 
hence, they do not place the onset of either right or left 
foot problems to a  time contemporaneous to the veteran's 
active service.]. 

Moreover,  to whatever extent the veteran is attempting to 
support his claims on the basis of his own assertions, alone, 
such attempt must fail.  As indicated above, each  claim on 
appeal turns on the medical matter of whether there exists a 
medical nexus between current diagnosed disability is a 
matter within the province of trained medical professionals . 
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training and 
expertise, the veteran  simply is not competent to render a 
probative (i.e., persuasive) opinion on a medical matter-
such as the etiology of his current bilateral foot 
disabilities.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the  lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for a right heel spur with plantar fasciitis and 
for or left plantar fasciitis must be denied.  In reaching 
the decision to deny each claim,  the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as no competent, probative evidence  supports either 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for right heel spur with plantar fasciitis 
(claimed as a right foot problem) is denied.

Service connection for left plantar fasciitis (claimed as a 
left foot problem) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


